Title: The Cumberland County Committee of Correspondence to the Pennsylvania Committee of Safety, 29 December 1775: résumé
From: Cumberland County Committee of Correspondence
To: Pennsylvania Committee of Safety


<Carlisle, December 29, 1775: We understand that troops are to be raised in this province, and believe that we can recruit a complete battalion in this county; we enclose a list of officers whom we recommend. Having officers and men acquainted, when a corps is raised in a small district, serves the common cause and prevents discord, “too often prevalent amongst promiscuous Crowds of men.” Addressed to Franklin as president of the committee and signed by John Armstrong, Jno. Byers, Robert Miller, John Agnew, and James Pollock, the committee of correspondence of Cumberland County.>
